Citation Nr: 1431461	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disability, to include secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for degenerative disc disease of a cervical spine.

4.  Entitlement to service connection for a gastrointestinal disability, to include secondary to an acquired psychiatric disorder.

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981. This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

With the exception of the claim under 38 U.S.C.A. § 1151 for a heart disability, these claims were previously brought before the Board in August 2011 and remanded for further development.  The issue of entitlement to service connection for a bilateral leg disorder was also remanded in August 2011.  A December 2011 rating decision granted service connection for bilateral knee disabilities and, therefore, this issue is no longer before the Board here.  With regard to the remaining issues, all remand directives have been substantially complied with and the matter is once again properly before the Board here.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for a gastrointestinal disability, and compensation under 38 U.S.C.A. § 1151 for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's current acquired psychiatric disorders, to include bipolar disorder, are not related to his active military service.  

3.  The Veteran does not have a sleep disability related to his active military service or caused or aggravated by a service-connected disability.

4.  The Veteran's current neck disability, to include cervical spine degenerative disc disease, is not related to his active military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a sleep disability, to include secondary to an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for a neck disability, to include degenerative disc disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's June 2010 and July 2010 preadjudication letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided the Veteran with October 2011 VA examinations to determine the etiology of his psychiatric and neck disorders in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations are adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners provided opinions as to the etiology of the Veteran's psychiatric and neck disorders.  In this regard, the Board also finds that there has been substantial compliance with its prior remands as the RO provided the Veteran with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes the Veteran was not afforded a VA examination with regard to the sleep disorder claim on appeal, but the Board finds a VA examination is not needed.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be explained in more detail below, the Veteran has never been diagnosed with a sleep disorder.  While he was found to have "sleep disordered breathing" in a March 2011 VA outpatient treatment record, the subsequent sleep study done in August 2012 was within normal limits.  The Veteran does not have a current disability related to his current complaints of sleep disturbances.  His service treatment records, moreover, are silent as to any complaints of trouble sleeping or any sleep-related problems.  The Veteran mainly claims his sleep disturbances are a result of his psychiatric disorder.  As will be detailed below, the Board does not find the Veteran's psychiatric disorder is attributable to his military service and, therefore, his contention of entitlement to service connection for a sleep disorder secondary to a psychiatric disorder is without legal merit.  See 38 C.F.R. § 3.310 (indicating a disability caused or aggravated by a service-connected disability shall be service-connected).  

In short, the Veteran's service treatment records are silent as to complaints, treatment or diagnoses related to sleep problems; his current treatment records are silent as to a sleep disorder (indeed, a sleep study specifically ruled out obstructive sleep apnea); and his psychiatric claim on appeal is denied herein.  For these reasons, the Board finds a VA examination with regard to the sleep disorder issue on appeal here would serve no useful purpose.  Cf. McLendon, 20 Vet. App. 79.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's neck DDD is years after service.
At the outset, the Board notes the Veteran had an in-service motorcycle accident in June 1979 resulting in significant injuries.  This accident, however, was determined to be due to his own willful misconduct and, therefore, not in the line of duty.  The Veteran contested the line of duty determination, previously appealing the matter to the Board.  In a March 2005 Board decision, the Board concluded that the June 1979 motorcycle accident was due to the Veteran's own willful misconduct and, therefore, not in the line of duty.  This decision is now final.  The issue is not properly before the Board here.  Accordingly, any disorder claimed here as due to the June 1979 motorcycle accident must be denied as a matter of law. 

Psychiatric Disorder

Aside from the June 1979 motorcycle accident, the Veteran claims he has an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of witnessing a fellow soldier commit suicide in basic training.

At the outset, the Board notes that the Veteran's reported stressor has not been objectively confirmed despite efforts made by the RO.  The Veteran's statements are competent evidence to describe in service accidents and duties performed.  With regard to PTSD, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The same objective confirmation of reported stressors is not required for other psychiatric diagnoses.

Service treatment records are silent as to any complaints, treatment, or diagnoses related to psychiatric disorders.

Post-service VA outpatient treatment records reveal treatment for multi-substance abuse, bipolar disorder, and depression.  There is no indication the Veteran has ever been diagnosed with PTSD specifically.  

The Veteran was afforded a VA examination in October 2011 to clarify the Veteran's psychiatric diagnoses and etiology.  After a thorough examination and a complete review of the claims folder, the examiner concluded that the Veteran does not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Rather, the Veteran was diagnosed with bipolar disorder.  The examiner specifically opined as follows:

The [Veteran's] history and examination are inconsistent with a diagnosis of PTSD that is related to any of the events during service; one that was conceded or one that was described by him today spontaneously.  The [Veteran's] diagnosis of bipolar disorder is made many years after service.  The [Veteran] did fight during service and drink alcohol during service. Those are markers of his Personality Disorder....The [Veteran's] personality disorder is not caused by or aggravated by military service.  

The examiner further opined that the Veteran's bipolar disorder was not caused or aggravated by military service in light of the fact that its onset was many years post service.

The Board finds the October 2011 VA examiner's opinion persuasive.  It is based on a complete examination, consideration of the Veteran's statements, and a thorough review of the claims folder.  Also compelling, no medical professional has ever associated any psychiatric disorder with the Veteran's military service.  

The Board has considered the Veteran's statements of in-service symptoms and events.  However, PTSD has not been diagnosed and other diagnoses, such as bipolar and depression, were not rendered until years after service.  No medical professional has linked the Veteran's post-service diagnosis to his in-service symptoms or any other incident of his military service.  Indeed, the October 2011 VA examiner considered these lay statements in rendering the opinion.

In short, no medical professional has ever diagnosed the Veteran with PTSD; his psychiatric disorders, to include bipolar disorder and depression, were not manifested until years after separation from service; his diagnosed psychiatric conditions, to include bipolar disorder and depression, have never been attributed to his military service and in fact there is medical evidence to the contrary.
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's lumbar spine disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Sleep Disability

With regard to the sleep disorder claim, the Veteran claims he has sleep disturbances as a result of his psychiatric disorder.  As indicated above, the Board finds the evidence does not warrant service connection for an acquired psychiatric condition, to include PTSD.  As such, any disability claimed as due to the non-service connected psychiatric condition is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see 38 C.F.R. § 3.310.  

The Veteran is not precluded, however, from establishing service connection on a direct basis.  

The Veteran's service treatment records are completely silent as to complaints, treatment, or diagnoses related to sleep problems.  After service, the Veteran was noted to have "sleep disordered breathing" in a March 2011 VA outpatient treatment record, over two decades after service.  At that time, a sleep study was ordered.  The Veteran underwent a sleep study in August 2012, which was within normal limits.  While the Veteran snores, the study was negative for obstructive sleep apnea.  Other VA outpatient treatment records, such as a December 2012 record, indicate the Veteran complained of not sleeping well due to neck pain.  A diagnosis, however, was not rendered.  An August 2013 VA outpatient treatment record in contrast indicates the Veteran was sleeping well.

The Board has considered the Veteran's statements regarding symptoms since service.  However, the Veteran has never been diagnosed with a sleep disorder and no medical professional has linked the Veteran's symptoms to any incident of his military service.  

In short, the Veteran does not have a diagnosed sleep disorder and did not have a diagnosed sleep disorder at any time during the pendency of this appeal.  Service connection requires first and foremost evidence of a chronic disability.  Shedden, 381 F.3d 1163.  There is no such evidence.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed sleep disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Neck Disability

Aside from the June 1979 motorcycle accident, the Veteran claims he has a neck disorder as a result of in-service parachuting jumps, to include one jump in particular where he suffered a hard landing to his back. His service treatment records confirm the Veteran was in jump school and completed parachute jumps during his military service.  In February 1981, the Veteran was seen for complaints of back and right wrist pain as a result of a hard landing during a parachute jump.  He did not specifically complain of the neck at that time nor was a neck diagnosis rendered.  In fact, the service treatment records are completely silent as to any complaints, treatment, or diagnoses related to the neck.

After service, the Veteran seemed to be treated substantially for other post-service injuries.  In January 1995, for example, private treatment records indicate the Veteran was seen in connection with a worker's compensation claim following an occupational back injury.  In June 1999, the Veteran was seen for neck complaints.  Therein, the private physician notes a history of a compression fracture at C7 three years prior in a motor vehicle accident.  He was diagnosed with musculature ligamentous strain of the neck.  Cervical spine x-ray and MRI was done at the VA in July 2003 and August 2003 respectively revealing mild degenerative arthritis.  A June 2004 VA outpatient treatment record notes a cervical disc protrusion.   Other VA outpatient treatment records from 2003 to 2004 indicate a self-reported 20 year history of neck pain. In 2008, the Veteran specifically indicates his neck pain began after the 1979 motorcycle accident.  More recent VA outpatient treatment records through August 2013 indicate ongoing treatment for neck pain, to include steroid injection.

The Board previously remanded this claim to afford the Veteran a VA examination and reconcile whether any of the Veteran's current neck problems are attributable to his in-service parachuting or any other incident of his military service (aside from the June 1979 motorcycle accident).

The Veteran was afforded a VA examination in October 2011 where the examiner diagnosed the Veteran with cervical spine degenerative disc disease.  The examiner noted the Veteran's pertinent medical and military history, to include the Veteran's lay description of in-service injuries.  With regard to etiology, the examiner concluded that the Veteran's neck condition is "less likely as not" due to the motorcycle accident or as a result of hard landings secondary to parachute jumps that occurred while on active military duty.  The examiner explained that there is no documentation of complaints, treatment, or diagnoses of a neck condition during active duty.  Based on the examiner's review of the records, clinical history, and presentation, the examiner concluded the onset of the neck condition was following release from active military duty.

The Board finds the October 2011 VA examiner's opinion persuasive.  It is based on a complete physical examination, consideration of the Veteran's lay statements, and a thorough review of the claims folder.  Also significant, no medical professional has ever linked the Veteran's current neck diagnoses to any incident of his military service.  In fact, according to a June 1999 private treatment record, there is medical evidence indicating a history of a compression fracture of the C7 years after the Veteran's military service.  

The Board has considered the Veteran's statements of in-service symptoms and events.  However, a neck disorder was not diagnosed until years after service.  No medical professional has linked the Veteran's post-service diagnosis to his in-service symptoms or any other incident of his military service.  Indeed, the October 2011 VA examiner considered these lay statements in rendering the opinion.

In short, the medical evidence indicates that the Veteran did not develop a chronic neck disorder in-service or within one year of separation from service; that the Veteran's current cervical spine diagnosis, to include DDD, is not due to or aggravated by any incident of his military service, to include the Veteran's parachute jumps or his in-service back complaints.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's neck disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

Entitlement to service connection for a sleep disability, to include secondary to an acquired psychiatric disorder, is denied.

Entitlement to service connection for a neck disability to include degenerative disc disease of the cervical spine is denied.


REMAND

Gastrointestinal Disability

The Veteran claims he has gastrointestinal problems as a result of his military service or, in the alternative, due to his psychiatric disorder.  As service connection has not been established for an acquired psychiatric disorder, this aspect of the Veteran's claim is without legal merit.  See 38 C.F.R. § 3.310. 

The Veteran's service treatment records reveal treatment for "gastroinitis" in April 1980 following a tick bite.  No other treatment during service is noted and the Veteran was not diagnosed with a chronic gastrointestinal disorder at separation.  After service, however, the Veteran claims his stomach problems continued.  VA outpatient treatment records and private treatment records do not indicate a current diagnosis of a gastrointestinal disorder, but the Veteran has been treated for constipation through the years related to pain medications.  A May 2012 VA outpatient treatment record notes a history of gastroesophageal reflux disease, poorly controlled.

In light of the in-service treatment for GI problems and post-service complaints, a VA examination is necessary to resolve whether the Veteran has a current GI condition related to his in-service treatment, pain medications taken in relation to his service-connected bilateral knee disabilities, or any other incident of his military service.  

The RO must also take this opportunity to obtain recent VA outpatient treatment records from August 2013 to the present.

Compensation under 38 U.S.C.A. § 1151 for a heart disability

A February 2013 rating decision, in pertinent part, denied a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder.  In an August 2013 letter, the RO references a Notice of Disagreement (NOD) filed by the Veteran in February 2013 for this issue.  The actual NOD is not in the claims folder, but in light of the RO reference, the Board concludes a remand is necessary to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and afford them the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA facilities at which he received treatment for his gastrointestinal disability since August 2013.  Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the response, the RO must request all treatment records from the VA Medical Center in Omaha, Nebraska and all associated outpatient clinics from August 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2. Schedule the Veteran for an examination to determine whether the Veteran has a gastrointestinal disability attributable to his military service, to include caused or aggravated by pain medications for his service-connected disabilities.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file must be made available to the examiner, and the examiner in conjunction with the examination.  The examiner is to address the Veteran's in-service treatment for "gastroinitis" in April 1980, his post-service treatment for constipation related to pain medications, and a May 2012 VA outpatient treatment record referencing a history of GERD.

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must answer the following:
(a) Does the Veteran currently have a gastrointestinal disorder?  The examiner is to specify each diagnosis found.

(b) As to each diagnosis rendered, is it at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service or is otherwise related to service, to include in-service treatment for "gastroinitis" in April 1980?

(c) If not, as to each diagnosis rendered, is it at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by a service connected disability, to include pain medications taken for service-connected bilateral knee disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided. 

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the gastrointestinal disability claim must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5. Provide the Veteran and his representative a statement of the case as to the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disability.  The claim should be returned to the Board only if a timely substantive appeal is filed.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


